Citation Nr: 1229719	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2003 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In February 2004, the Veteran filed a notice of disagreement.  A statement of the case was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2005.

In August 2006, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After completing the requested action, the AMC continued to deny each claim (as reflected in a January 2008 supplemental statement of the case), and returned these matters to the Board for further appellate consideration.

In June 2008, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the Veteran previously was represented by Military Order of the Purple Heart, in October 2008, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  

In a June 2010 memorandum decision, the Court vacated the Board's decision and remanded the claims on appeal to the Board for further proceedings consistent with the Court's memorandum decision.

In August 2011, the Board remanded the claims on appeal to the RO, via the AMC, for additional development in compliance with the Court's memorandum decision.  After completing the requested action, the AMC continued to deny each claim (as reflected in a June 2012 supplemental statement of the case), and returned these matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further RO action on the Veteran's claims for service connection for hearing loss and tinnitus is warranted, even though such will, regrettably, further delay an appellate decision on these matters.
 
Initially, the Board notes that these claims were remanded in August 2011 following the June 2010 Court memorandum decision directing the Board to consider "the appellant's lay testimony revealing that he has not only suffered from a hearing condition in the years since service, but that he actually had a hearing condition while in service."  The Court also directed the Board to consider obtaining a new medical opinion that adequately considers the Veteran's lay contentions.

Pursuant to the remand, in November 2011, the Veteran underwent a VA examination in connection with his hearing loss and tinnitus claims.  The examiner opined that the Veteran's hearing loss and tinnitus are not at least as likely as not caused by or a result of service.  When discussing the Veteran's hearing loss, the examiner noted that the record clearly documented that the Veteran had normal hearing from entrance into service until separation from service, with no significant threshold shifts in either ear.  However, she did not consider the Veteran's assertions of in-service injury and of hearing loss and tinnitus in and since service, nor did she adequately discuss the Veteran's post-service occupational noise exposure.  

With respect to the tinnitus claim, the examiner noted that the Veteran was not a combat veteran and that there were no significant threshold shifts or hearing loss shown during service.  Nor were there any complaints, diagnoses, or treatments for tinnitus until 1996, which was 24 years after his separation from service.  Without any documentation to show nexus, the examiner found that it would be speculative to make a statement that it is likely that tinnitus was caused by military noise exposure.  She reported that she was not qualified to opine as to any relationship between the Veteran's tinnitus and in-service head injury.  She did state, however, that the Veteran denied having noticed any difference in his ears after hitting his head during service.

The Board finds that the record still does include competent opinion to address the Court's concern that the opinion of a January 2007 VA examiner did not consider the Veteran's lay assertions regarding in-service symptoms of a hearing condition and post-service complaints of such condition prior to 1996.  Specifically, the Veteran's contentions include (1) reports of an in-service incident in which he hit his head on a pipe and experienced 'ringing in [his] ears," (2) that he had multiple unsuccessful attempts to obtain treatment for tinnitus in service, and he ultimately sought counseling for his tinnitus on several occasions from an Army chaplain, and (3) that his civilian work in auto repair was largely managerial in nature and thus did not expose him to as much noise as was assumed by VA. 

As such, a remand is necessary to obtain a supplemental opinion which clearly reflects full consideration of all pertinent, lay assertions in connection with the Veteran's hearing loss and tinnitus claims, as previously sought.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In rendering the opinion, the examiner should be aware that the Veteran's service personnel records document that he served in an artillery unit in service, and that, as such, VA considers it likely that the Veteran was exposed to loud noise while in service.  

Accordingly, the RO should forward the claims file to the audiologist who provided the November 2011 opinion for a supplemental opinion that discusses the etiology of the Veteran's hearing loss and tinnitus in relation to the competent medical evidence of record and to the Veteran's lay contentions.  The RO should only arrange for further examination of the Veteran if the VA audiologist is no longer available or if such examination is deemed necessary by the physician.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the original claims.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, while these matters are on remand, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these maters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant and his representative a letter requesting that the appellant provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the service connection claims for hearing loss and tinnitus that is not currently of record.

The RO's letter should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the VA audiologist who evaluated the Veteran in November 2011 for a supplemental opinion regarding the existence and etiology of any current hearing loss and tinnitus.

The Board points out the November 2011 VA examination report reflects hearing loss to an extent recognized as a disability for VA purposes, the applicable rating criteria only require one of the pertinent pure tone thresholds (500, 1000, 2000, 3000, or 4000 Hertz) to be 40 decibels or greater.  The report also reflects an assessment of tinnitus.

With respect to each diagnosed disability, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is due in toincurred or aggravated in service. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent the evidence of record, to include the following lay assertions:
 
(a) The Veteran's in-service artillery noise exposure.  Service personnel records document that the Veteran served in an artillery unit in service.  Thus, VA considers it likely that the Veteran was exposed to loud noise during that time.  

(b) The Veteran's assertions as to an in-service incident in which he hit his head on a pipe and experienced 'ringing in [his] ears.'

(c) The Veteran's assertions that he unsuccessfully attempted to seek treatment for tinnitus on several occasions during service, and that he sought counseling from an Army chaplain on several occasions due to the ringing in his ears.

(d)  The Veteran's assertions concerning his civilian employment in auto repair, to include his assertion that the majority of his duties were managerial in nature.  

(e)  The Veteran's assertions that he suffered from a hearing condition while in service and in the years since service. 

The examiner should specifically comment on the credibility of the noted lay assertions.

If the VA audiologist who provided the November 2011 opinion is unavailable or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate ear, nose, and throat (ENT) physician or audiologist, at an appropriate medical facility, to obtain a medical opinion in response to the question posed and comments noted above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry, and speech discrimination testing, for each ear) should be accomplished and all clinical findings should be reported in detail.

The audiologist or physician examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for bilateral hearing loss and for tinnitus in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


